In a proceeding pursuant to CPLR article 78, inter alia, to review so much of a determination of the respondent Zoning Board of Appeals of the Town of Southampton as, after a hearing, denied, in part, the petitioner’s application to reconstruct the subject premises and to continue its pre-existing nonconforming use as a motel, the petitioner appeals from a judgment of the Supreme Court, Suffolk County, entered May 7, 1976, which confirmed the determination and dismissed the petition. Judgment affirmed, without costs or disbursements, upon the opinion of Mr. Justice Aspland at Special Term. Cohalan, J. P., Damiani, Hawkins and Mollen, JJ., concur.